DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 18-20 are drawn to an unelected invention.  These claims are cancelled by examiner’s amendment.  Authorization for this examiner’s amendment was given in an interview with Dale Skalla on May 18, 2022.
	The application has been amended as follows:
	IN THE CLAIMS:
	18. (Cancelled)
	19. (Cancelled)
	20. (Cancelled)
Claim Status
Claims 1-8 and 10-17 are pending.
Claims 9 and 18-20 are newly cancelled.
Claims 1-8 and 10-17 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require a method of integrating a DNA of interest into a target maize genomic locus in a maize genome wherein the target maize genomic locus comprises a nucleic acid sequence having at least 100 contiguous nucleotides of SEQ ID NO: 65.  The closest prior art is found in Genbank AC208423, Zea mays cultivar B73 chromosome 4 clone CH201-244D17, *** Sequencing in Progress ***, 2 unordered pieces, NCBI, Jul 29, 2008 and Miller, Methods and Compositions for nuclease design, US 2015/0353917 A1, 12/10/15.  Genbank accession AC208423 teaches a sequence which has 99.1% identity to SEQ ID NO: 65 but does not provide any motivation for the ordinary artisan to target that specific sequence to insert a target sequence.  Miller teaches the transformation of maize plant cells with a gene of interest in a safe harbor site (Miller, Column 3, Paragraph 6 – Column 4, Paragraph 1; Miller, Column 4, Paragraph 2; Miller, Column 11, Paragraph 5).  Miller does not teach the integration of the DNA of interest into a target with 80% identity to SEQ ID NO: 65 or provide any motivation to target that sequence.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663
/WEIHUA FAN/Examiner, Art Unit 1663